Title: To George Washington from Major General William Heath, 23 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Octr 23rd 1778
          
          yesterday noon I received the Honor of yours of the 18th Instant and about an hour after that, of the 20th. The Letters addressed to his Excellency Count D. Estaing I immediately forwarded to him as I alwaies keep an Express Boat ready for that purpose—The 
            
            
            
            General Opinion here Seems to be that the Enemy are going to the West Indies—but the Possibility and Some degree of Probability that their Destination may be this way induces us to be makeing the best Possible preparation for their reception.
          Should the Enemy Come this way unless Soon releived our greatest embarrassment will be the want of Bread, Our Magazines of Flour being almost totally exhausted I have for a Considerable Time been representing our want of Flour both to Colo. Colt and to Mr Cuyler from the Latter I have been informed Our Supply was to Come, but the Demand and wants of the French Squadron has been So great, that not only nearly the whole of the Flour that has Come on has been delivered to them but a large Quantity is Still wanted. and Mr Holker is loudly Complaining to the Commissary that it does not Come on according to this expectation, and that the Fleet waits for nothing else, Mr Holker I am informed has wrote the Marine Committee on the Subject, a Considerable quantity of the Hard Bread Sent from Philadelphia is Spoiled, through the breaking of the Bread, the Cask and geting wet. this I think Could not but be expected Considering the Length and Badness of the Rout. It is Said that the late movements of the Enemy in the Jersies have interrupted the Convoys of Flour & Bread which were Coming to this place, If your Excellency can by any Means facilitate the forwarding a Quantity of Flour to this Place nothing Can more essentially promote the Service expecially if the Enemy should Come this way. I have the Honor to be with the greatest respect your Excellen[c]y.
        